Order filed, May 20, 2019.




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00204-CV
                               ____________

                         CCC GROUP, INC., Appellant

                                       V.

                   ENDURO COMPOSITES, INC., Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-18092


                                   ORDER

      The reporter’s record in this case was due April 11, 2019. See Tex. R. App.
P. 35.1. On April 15, 2019, this court granted the court reporter’s motion for
extension of time to file the record until May 13, 2019. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order My-Thuy Cieslar and Sheila Skidmore, the court reporters, to
file the record in this appeal within 30 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If My-Thuy Cieslar and Sheila
Skidmore do not timely file the record as ordered, we may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM